Title: From Alexander Hamilton to James McHenry, [1 June 1798]
From: Hamilton, Alexander
To: McHenry, James


[New York, June 1, 1798]
My Dear Sir
Our citizens are extremely anxious that some further measures for their defence should take place. Do me the favour to inform me confidentially what means are actually in the disposition of your department for this purpose when & how they will be applied.
Yrs truly
A HamiltonJune 1. 1798

A Capt Hacker formerly of our Navy is desirous of being employed. One or two good men have recommended him to me. It seems however that he has been heretofore rather Democratic. I barely wish that his pretensions may be fairly but carefully considered & that he may have such chance as he merits.
The sooner I hear from you the better.

J McHenry Esq
